                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 1/21/2020
------------------------------------------------------------------X
JOYCE DE LA ROSA,                                                 :
                                                                  :
                                                    Plaintiff, :
                                                                  :           1:18-cv-3449-GHW
                              -against-                           :
                                                                  :                ORDER
                                                                  :
SLG GRAYBAR MESNE LEACE, LLC, and                                 :
BLUEMERCURY, INC.,                                                :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On September 30, 2019, the Court issued an order conditionally discontinuing this action.

Dkt No. 56. Pursuant to the terms of that order, the plaintiff was provided the option to apply for

restoration of the action to the active calendar of the Court by the date that was 30 days following

the issuance of the order. In accordance with the terms of that order, if the plaintiff failed to apply

for restoration of the case by that date, the case would be automatically dismissed with prejudice.

The Court extended that deadline on November 13, 2019, Dkt No. 60, again on December 16, 2019,

Dkt No. 62, and again on January 6, 2020, Dkt No. 64.

         By letter dated January 21, 2020, the parties have requested that the Court extend the

deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar, or,

alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 Dkt No. 65. That

application is GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
case to the Court’s active calendar, or, alternatively, for the parties to submit a stipulation of

settlement and dismissal, is extended to February 21, 2020.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 65.

        SO ORDERED.


Dated: January 21, 2020
       New York, New York                                  __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
